      Case 2:19-cv-00422-TOR     ECF No. 18    filed 09/29/20   PageID.110 Page 1 of 2




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    LAKE CHELAN BUILDING
      SUPPLY, INC., a Washington                   NO: 2:19-CV-0422-TOR
 8    corporation,
                                                   ORDER OF DISMISSAL WITH
 9                             Plaintiff,          PREJUDICE

10          v.

11    AMERICAN STATES INSURANCE
      CO., an Indiana corporation;
12    GENERAL INSURANCE COMPANY
      OF AMERICA, a New Hampshire
13    corporation; and LIBERTY MUTUAL
      INSURANCE CO., a Massachusetts
14    corporation,

15                             Defendants.

16

17         BEFORE THE COURT is the parties’ Stipulated Motion for Order of

18   Dismissal with Prejudice (ECF No. 17). The stipulation is filed pursuant to

19   Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and provides that each party will

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 2:19-cv-00422-TOR      ECF No. 18    filed 09/29/20   PageID.111 Page 2 of 2




 1   bear their own attorneys’ fees, costs and expenses. The Court has reviewed the

 2   record and files herein, and is fully informed.

 3         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing

 4   a stipulation signed by all parties who have appeared.

 5   ACCORDINGLY, IT IS HEREBY ORDERED:

 6      1. Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, all claims and

 7         causes of action in this matter are DISMISSED with prejudice, each party

 8         shall bear their own attorneys’ fees, costs and expenses.

 9      2. All deadlines, hearings and trial are VACATED.

10         The District Court Executive is directed to enter this Order and Judgment

11   accordingly, furnish copies to counsel, and CLOSE the file.

12         DATED September 29, 2020.

13

14                                  THOMAS O. RICE
                                 United States District Judge
15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
